Case 1:20-po-07007-KLM Document 9 Filed 09/11/20 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case / Violation No. 20-po-7007-KLM / 23A-FBJD0021

UNITED STATES OF AMERICA,

      Plaintiff,

v.

RYAN JAUCH,

      Defendant.

                           ORDER GRANTING MOTION TO DISMISS

      THIS MATTER comes before the Court on the Government’s Motion to Dismiss.

The Court, being fully advised, grants the motion. Accordingly, it is hereby

      ORDERED as follows:

      1.      The violation notice and information against Defendant Ryan Jauch in this

              matter is dismissed.

      2.      Because all counts have been dismissed, the Clerk is directed to close

              this case.


                  11th            September
      DATED this _______ day of _________________________, 2020.



                                           BY THE COURT:




                                          ______________________________
                                           United States Magistrate Judge
